Citation Nr: 1316448	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  12-04 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, to include ischemic polyneuropathy due to vascular compromise of the right leg, claimed as due to surgeries performed at the Albuquerque VA Medical Center (VAMC) in September and October 2000.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from November 1957 to September 1960 and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been received sufficient to reopen the claim for compensation under 38 U.S.C.A. § 1151 for ischemic polyneuropathy due to vascular compromise of the right leg, claimed as due to surgeries performed at the Albuquerque VAMC.  

With regard to the Veteran's request to reopen the claim, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented or secured sufficient to reopen a prior final decision.  Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

In October 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of this hearing is of record.  At the hearing the Veteran submitted an August 2012 treatment record from the peripheral vascular clinic at the William Beaumont Army Medical Clinic.  The Veteran submitted these documents directly to the Board, but did not submit a waiver of initial RO review of this evidence.  Pursuant to 38 C.F.R. § 20.1304(c), "pertinent" evidence submitted to the Board, without a waiver of initial review by the appellant or representative, must be referred to the RO for initial review.  The Board, however, finds that, given the favorable decision below and the need for a remand of the underlying § 1151 issue, there would be no prejudice to the Veteran in proceeding at this time.  
Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The underlying issue of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, to include ischemic polyneuropathy due to vascular compromise of the right leg, claimed as due to surgeries performed at the Albuquerque VAMC in September and October 2000 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An October 2002 RO rating decision denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for ischemic polyneuropathy due to vascular compromise of the right leg, (claimed as extensive nerve damage to right leg, right foot, and left foot), essentially based on a finding that, although additional disability had been shown, there was no competent medical evidence finding that the surgeries at the Albuquerque VAMC were the proximate cause of such additional disability.  The Veteran did not appeal this decision and it became final.

2. Evidence was received, since the RO's October 2002 rating decision, which is neither cumulative nor redundant, raises a reasonable possibility of substantiating the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for ischemic polyneuropathy due to vascular compromise of the right leg, claimed as due to surgeries performed at the Albuquerque VAMC.


CONCLUSIONS OF LAW

1. The October 2002 RO rating decision, which denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for ischemic polyneuropathy due to vascular compromise of the right leg, claimed as due to surgeries performed at the Albuquerque VAMC, is the last final disallowance of the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2012). 

2. Evidence received since the October 2002 RO rating decision is new and material as to the request to reopen the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for ischemic polyneuropathy due to vascular compromise of the right leg, claimed as due to surgeries performed at the Albuquerque VAMC; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Board has considered the VCAA with regard to the matter on appeal but finds that, given the favorable action taken below, no further analysis of the development of this claim is necessary at this time. 

II. New and Material Evidence

The Veteran contends he has submitted new and material evidence sufficient to reopen the claim for compensation 38 U.S.C.A. § 1151 for additional disability, to include ischemic polyneuropathy due to vascular compromise of the right leg (e.g., loss of sensation in the right leg and left foot, loss of bowel and bladder control, and loss of ability to perform), due to VA surgeries in September and October 2000.  

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

By the October 2002 rating decision, the RO denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for ischemic polyneuropathy due to vascular compromise of the right leg, (claimed as extensive nerve damage to right leg, right foot, and left foot), essentially based on a finding that, although additional disability had been shown, there was no competent medical evidence finding that the surgeries performed at the Albuquerque VAMC were the proximate cause of such additional disability.  The Veteran did not appeal the October 2002 RO rating decision, and it became final.

The evidence of record at the time of the October 2002 RO rating decision included VA treatment records, private treatment records, and the Veteran's lay statements.  The private records showed that in May 2000, while being treated for the flu, the Veteran was incidentally found to have an abdominal aortic aneurysm (AAA).  

VA treatment records showed that, in May 2000, the Veteran's treatment plan for his AAA was discussed with him; he was given the opportunity to ask questions, and he verbalized understanding of and agreement with the treatment plan.  In June 2000, he was advised of the possibility of rupture of his asymptomatic AAA at any time, and that work up should be done as soon as possible.  In July 2000, he was referred for catheterization, and it was noted that he had been scheduled for AAA repair.  It was noted that the risk of cardiac catheterization and percutaneous revascularization (if feasible) were at least similar to the risk of surgery without further work up.  Thereafter, the Veteran underwent left heart catheterization, left ventriculography, and coronary angiography, which revealed no flow-limiting lesions in the coronary arteries, and normal left ventricular systolic function.

VA treatment records showed that, in September 2000, the Veteran was hospitalized with an admitting diagnosis of 5.2 cm AAA.  On September 19, 2000, he underwent a diagnostic angiogram and intravascular ultrasound, and was found to be a possible endograph candidate, but they did not have the size of graft he needed and so he was to be reschedule for endoluminal graft placement.  He was taken to the recovery room in good condition and complications were listed as "none."  The Veteran was to be discharged and called for further work up.  

VA records further show that, on September 26, 2000, the Veteran was taken to the operating room and underwent endograph repair of AAA.  It was noted that he underwent Acure graft placement, and at that time he was noted to have tolerated the procedure well and without complications.  

Private treatment records from Dr. Luecke, showed that the Veteran was seen in early October 2000, and it was noted that he had an aortic aneurysm repair by an endograph method, that his staples were being taken out, and that the area appeared fine.  He had some difficulty with his legs and his pulse ox was somewhat decreased on his toes as opposed to his finger.  He was to follow up at VA to make sure there was no difficulty in his flow. 

A VA discharge summary showed that the Veteran was hospitalized from October 21, 2000 to November 2, 2000, with an admitting diagnoses of AAA, status post endoluminal graft repair, and subsequent thrombus formation in graft.  It was noted that he underwent endoluminal graft repair on September 26, 2000, and that postoperatively, he developed claudication in the bilateral extremities and was advised to return to the hospital for further evaluation of his problem.  He underwent angiogram and was found to have total occlusion of his endoluminal graft.  At that time angio-jet and stent placement inside his endoluminal graft was performed.  He tolerated that procedure well, but there continued to be problems of clotting of his graft.  He was taken back to the operating room on October 27, 2000 where he underwent AAA repair with tube graft, and he tolerated the procedure well.  He subsequently developed a right lower extremity weakness and weakness with flexion and extension of his large toe.  It was noted that neurology evaluated the Veteran and recommended he should possibly have a CT scan to rule out a retroperitoneal bleed due to his chronic heparization, and they were fairly certain the symptoms of his right lower extremity were most likely due to the ischemic episode in the right foot.  Although the Veteran was reportedly told about these recommendations, he did not wish to go along with the CT scan of the abdomen.  It was noted that the Veteran continued to progress, and felt some increase in strength in his right lower extremity.  He was set up for the outpatient Coumadin clinic and was discharged in stable condition, and was to return to the clinic in one month.  

A VA neurology consultation dated November 1, 2000, revealed that the Veteran was admitted in October with an acutely thrombosed EVT sent graft.  He complained of constant pain the bilateral lower extremities, associated with numbness and generalized weakness in the lower extremities.  He reported that his symptoms started in September 2000, after the EVT stent placement, and that he noticed increased pain and numbness the few days prior to his admission.  He reported that the symptoms increased with activity.  He was clear that he had no pain prior to the stent placement and that after the stent placement it became acutely worse associated with numbness of the entire right leg sometime prior to the second procedure.  He claimed he could no longer stand or walk, the more he felt like his legs get week and that they would give out.  He denied bowel and bladder incontinence, but claimed some leakage of urine.  The impression was peripheral nerves versus plexus injury related to the ischemic changes due to the Veteran's vascular disease.  It was noted that there was no evidence of brain or spinal cord injury and that the Veteran's symptoms may be due to the vascular disease and ischemic injury to the peripheral nerves system, but that the retroperitoneal hematoma compression on the lumbosacral plexus could not be excluded at this time.  It was noted that rehabilitation should be considered, if he needed assisted gait exercises to help open collateral circulation.  The prognosis was guarded and the Veteran was advised that some ischemic injury may not recover and even if it did, it may take months.  The physician noted that this was a tough case and had never seen anything like it.  

A January 2001 VA report of electromyography and nerve conduction studies (EMG/NCS) revealed a diagnosis of ischemic polyneuropathy due to vascular compromise of the right leg, improving.  The physician opined that overall the Veteran had ischemic injury to the majority of the nerves in the leg (sciatic, tibial, peroneal, and femoral): from the clotting in October 2000, and that with the return of perfusion, the nerves had tried to recover and the EMG bore evidence of the return of function.  

VA treatment records further showed that in May 2001, the Veteran reported that he had complicated surgeries, three times, and that since surgery he had developed a left foot drop and was unable to walk and walked with the help of a walker.  

Received from the Veteran in December 2001 was his claim (VA Form 21-526) in which he asserted that he had extensive nerve damage to the right leg, and right and left feet that occurred as a result of treatment in a VA hospital.  

In a VA neurology consultation dated in May 2002, it was noted that the Veteran had full bowel and bladder control, and was able to walk with a cane for short distances.  He still experienced painful right leg paresthesias which was greatly relieved by Gabapentin.  The impression was right leg peripheral nerve damage, secondary to ischemic damage to nerves.  It was noted that his motor and sensory deficits became prominent following his EVT stent thrombosis, and that he was profoundly disabled and confined to a wheelchair.  He continued to do his physical therapy and was improving, and was able to ambulate with a cane.  His examination was notable for right leg distal atrophy, weakness, and sensory deficits, which had improved from the last examination.  Finally, it was noted that although the Veteran may continue to improve for up to a year, he would probably not ever return to baseline due to the extensive nerve damage.  

Evidence received since the October 2002 RO decision consists of a VA examination report dated in April 2011, VA treatment records, private treatment records, two excerpts from the internet regarding the Acure endograft stent, testimony from the Veteran and his wife, as well as several lay statements, including from the Veteran.  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

VA treatment records showed that in February 2003, the Veteran's situation was noted as status post AAA repair, complicated by neuropathy due to ischemic nerve injury.  In December 2004, his neuropathy of the right leg was noted to be improving.  In October 2007, it was noted that the Veteran had right leg neuropathy and degenerative joint disease, and that he had a complicated surgery for repair of AAA at the Albuquerque VA in the past, and that since then his neuropathy problem had started.  

In his claim to reopen the claim for compensation under 38 U.S.C.A. § 1151, dated in May 2010, the Veteran indicated he was submitting an "1151 claim" for a series of surgeries performed at the VA health care facility in Albuquerque, beginning in September 2000.  He claimed that, "[w]hile this procedure was new, [he] was not informed of the risks involved.  

In a letter dated in May 2010, a medical provider, P.D., FNP-C, MSN, indicated that the Veteran had been her patient for about five years, but she had known him for much longer.  P.D. indicated that at the Veteran's last office visit, he had a complete physical and they discussed a few of his disabilities.  P.D. opined that it appeared that most, if not all, of the Veteran's disabilities stemmed from an abdominal aorta aneurysm repair about 10 years ago and that at this time the Veteran's neurological deficit in his lower extremities was so extreme that she was astonished that he could walk at all.  P.D. indicated that the Veteran's two point sensation was nonexistent from the mid-calf down on the right and from the lower calf down on the left, and that he had no propioception in the right foot and could not feel where his foot was being placed unless he was looking at it.  P.D. believed that the Veteran's most devastating condition at present was the loss of bowel and bladder control, noting that he was not able to predict or be aware of when he needed to use the bathroom.  P.D. also noted that his sexual function had been nonexistent since the surgery, even with the help of medications.  P.D. indicated review of the records from his first and second surgery, and indicated that it appeared that at some point he had some sort of spinal event as well as a cardiac event during one of the procedures.  Finally, P.D. indicated that the Veteran required assistive devices for most of his activities, but that he could not do his favorite activity of driving because he could not feel his feet.

Excerpts from the internet discussed the malfunctions and recall associated with the Acure endograft stent, which was manufactured by Guidant, and approved for use in 1999 to fix abdominal aortic aneurysm.  The Ancure stent was removed from the market in October 2001 after complications were reported, including death and surgical emergencies.  Thereafter, Endovascular Technologies, a subsidiary of Guidant, agreed to pay millions in criminal or civil penalties for not reporting the 2,628 serious malfunctions of the Ancure device in the first 11/2 years of sales.

Private treatment records, from Dr. Luecke, showed that in October 2010 the Veteran was seen and was noted to walk with a shuffling gate, and had decreased strength and numbness in both legs.  The assessment was peripheral neuropathy and weakness due to multiple emboli of the legs from an AAA endograft, as well as bowel incontinence from decreased sensation and loss of sexual function.  

Received from the Veteran in October 2010 were several lay statements, from a former employer and from other of his friends and associates, basically regarding their observations of Veteran's physical condition and abilities both prior to and subsequent to the surgeries he underwent in 2000.

On a VA examination in April 2011, the examiner reviewed the record and basically provided opinions regarding the Veteran's "residuals of surgeries" and his bowel and bladder control."  Therein, the examiner opined that the Veteran's residuals of surgeries in September and October 2000, performed in Albuquerque, New Mexico, were less likely than not (less than 50/50 probability) caused by or a result of surgeries in September and October 2000.  As rationale for this decision, the examiner basically cited to numerous medical records in the claims folder.  Further, the examiner opined that the Veteran's (loss of) bowel and bladder control were less likely as not (less than 50/50 probability) caused by or a result of residuals of surgeries in September and October 2000, performed at the Albuquerque VAMC.  For rationale, the examiner explained that it was documented in the May 2002 neurology consultation that the Veteran had full bowel and bladder control, and also noted that the Veteran was able to walk with a cane for short distances. 

In October 2012, the Veteran and his wife testified at the hearing before the undersigned Veterans Law Judge.  The Veteran contended that as a result of the surgeries he underwent in September and October 2000 to fix his abdominal aortic aneurysm, he had nerve damage in his right leg and partially in his left leg, and that as a result he had no feeling in his right leg, no feeling three toes in his left foot, no indication or sensation if he was about to urinate, no control over bowel movements, and inability to perform sexually.  His wife testified that the day after the first surgery the Veteran started complaining of severe pain in his legs, and that she kept calling the doctors in Albuquerque, but it was only after two weeks that they said to bring the Veteran back.  He testified that the stent procedure he went in for in September 2000 was supposed to be routine, and that he was advised that this was a new procedure and that he would get out of the hospital quicker than doing the old procedure.  He testified that the doctors did not tell him the possible risks of the procedure and did not tell him that the procedure and stent were experimental.  He also testified that one of the doctors at the Albuquerque VA hospital indicated that the stent that was used on the Veteran was not big enough.  
 
As noted above, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  To that end, the Board notes that the Veteran has essentially contended that he was not advised of the risks of the surgical procedures he underwent in 2000, and that he has sustained several permanent disabilities as a result of the surgical procedures.  Moreover, there are two medical of opinions (from the private nurse practitioner, P.D. and the VA examiner's opinions in 2011) that pertain to the issue on appeal, and would help to substantiate the Veteran's claim.  Thus, the Board finds that the Veteran's contentions as well as the competent medical opinions provided by P.D. and the VA examiner, are all new in that they were not previously considered in the October 2002 RO rating decision.  Moreover, the Veteran's statements are material in that they specifically relate to an unestablished fact necessary to substantiate the claim, that is that he potentially has an additional disability resulting from the surgeries in that was not reasonably foreseeable.  Further, the two medical opinions, from P.D. and the VA examiner, are material in that they related to an unestablished fact necessary to substantiate the claim - to include whether the Veteran's additional disability may have been proximately caused by the surgeries in September and October 2012.  Finally, the Board notes that the internet excerpts submitted, regarding the malfunction of Ancure stents during the period of time the Veteran received such a stent, are also new and material, as they potentially relate to an unestablished fact necessary to substantiate the claim - namely the proximate cause of additional disability resulting from the placement of such stent in September and October 2000. 

Further, in c onsidering the Court's holding in Shade, the Board finds that these pieces of evidence each raise a reasonable possibility of substantiating the claim.  As new and material evidence has been received, the claim for compensation under 38 U.S.C.A. § 1151 for additional disability, to include ischemic polyneuropathy due to vascular compromise of the right leg, claimed as due to surgeries performed at the Albuquerque VAMC in September and October 2000, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

As new and material evidence has been received sufficient to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, to include ischemic polyneuropathy due to vascular compromise of the right leg, claimed as due to surgeries performed at the Albuquerque VAMC in September and October 2000, the appeal is granted to this extent only.  


REMAND

After reviewing the record, the Board concludes that further evidentiary development is needed to address the reopened claim.  In that regard, the Board notes that the Veteran has essentially contended he currently suffers from additional disability, to include ischemic polyneuropathy due to vascular compromise of the right leg, loss of sensation in the right leg and left foot, loss of bowel and bladder control, and loss of ability to perform.  He claims that these additional disabilities were proximately caused by the surgeries he underwent at the Albuquerque VAMC in September and October 2000, and he claims that he was advised that the surgeries involved a new procedure, but that he was never informed of the risks involved.  

The Board notes that for a claim for compensation under 38 U.S.C.A. § 1151, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361(a)-(d) (2012).  

It appears from the record that there has been competent evidence submitted showing that at least at some point the Veteran exhibited additional disability (whether it be neuropathy or otherwise) as a result of the surgeries in September and October 2000.  What is missing from this case is competent medical evidence showing that the proximate cause of this additional disability was either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or an event not reasonably foreseeable.  

In adjudicating cases concerning section 1151, VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  Under 38 C.F.R. § 17.32(d), the informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  Id. 

A review of the record shows that there are numerous VA medical records regarding the surgeries that the Veteran underwent in September and October 2000 at the Albuquerque VA facility.  However, there is no indication that a copy of any surgery consent forms, signed by the Veteran, have been obtained or accounted for.  On remand, an attempt should be made to obtain a copy of any such consent forms.

Further, the Board acknowledges that the Veteran underwent a VA examination in April 2011, in which the examiner rendered opinions regarding two conditions -- "residuals of surgeries in September and October 2000" and "bowel and bladder control."  However, the Board finds the VA examiner's report and opinion to be inadequate for several reasons.  In that regard, the Board notes that the VA examiner in 2011 generically referred to "residuals of surgeries in September and October 2000," but did not further specify the nature of these residuals.  Also, while the VA examiner found that recent evidence showed the Veteran had full bowel and bladder control as a basis for the negative opinion, the examiner cited to a neurological consultation dated in 2002.  Review of the record shows that more recent evidence, including the private nurse practitioner's letter dated in May 2010 as well as the Veteran's testimony from 2012, suggest that he still has problems with bowel and/or bladder control, and that he still has neurological problems with his lower extremities.  Additionally, the proximate cause aspects of the applicable law cited above (carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault or event not reasonably foreseeable requirements) were not addressed by the VA examiner.  In this regard, proximate cause may be established where the Veteran's additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault or due to an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).  

In reviewing claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision, notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.  Based on the foregoing, the Board finds that the April 2011 VA examination/opinion is inadequate to make a decision at this point and that a supplemental VA examination/opinion is necessary in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Issue to the Veteran a VCAA notice letter pertaining to the claim for compensation under 38 U.S.C.A. § 1151 for additional disability, to include ischemic polyneuropathy due to vascular compromise of the right leg, claimed as due to surgeries performed at the Albuquerque VAMC in September and October 2000.

2.  Contact the Albuquerque VAMC, or other appropriate agency, and request any and all consent forms signed by the Veteran (or any legal guardian) during the course of his treatments in September and October 2000, and any other medical records related to his surgical treatment in September and October 2000 that are not already of record.  Associate any such records with the claims folder.  Negative replies should be requested, and if no such consent forms are obtained, the reasons for this should be documented in the claims folder.

3.  Then, schedule the Veteran for an examination by an appropriate VA physician to address the questions set forth below and provide a supplemental opinion in this matter.  The entire claims folder must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  The examiner is requested to review the record, examine the Veteran, and provide opinions as to the following:

Does the Veteran have additional disability resulting from the surgeries that took place in September and October 2000 to treat his abdominal aortic aneurysm?  If so, identify the additional disability(ies) and opine as to the following:

a) Did VA exercise the degree of care in the surgeries that took place in September and October 2000 that would be expected of a reasonable health care provider? 

b) Were VA's actions and treatment involving surgical treatment of the Veteran's abdominal aortic aneurysm in September and October 2000 reflective of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA? 

c) Is the Veteran's additional disability a result of event(s) that were not reasonably foreseeable for the surgeries in September and October 2000? 
The examiner must explain the rationale for all opinions given.  If a requested opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.

4.  Thereafter, readjudicate the claim for compensation under 38 U.S.C.A. § 1151 for additional disability, to include ischemic polyneuropathy due to vascular compromise of the right leg, claimed as due to surgeries performed at the Albuquerque VAMC in September and October 2000.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond.  The case must then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


